EXAMINER'S AMENDMENT/COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of allowance is responsive to the amendment filed January 05, 2022. As directed by the amendment, claims 1 and 8 have been amended, claims 5-7 have been cancelled and claims 16-24 have been added. With claim 14 being previously cancelled, claims 1-4, 8-13 and 15-24 are presently pending. 
It is noted that claim 15 is marked as currently amended, however, no markings indication of any amendment accompany the claim. A review indicate that claim 15 should be correctly marked as “previously presented” in accordance with the 37 CFR 1.121 (see MPEP 714).
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darrin Wesley Smith Blaine on January 13, 2022.
The application has been amended as follows: 

1. (Currently Amended) A skin-mountable device comprising: 
a surface comprising: 
an adhesive layer for adhering the device to a skin region; and 
a removable non-adhesive cover layer shaped as a loop having a first loop portion covering the entire adhesive layer and a second loop portion connected to the first loop portion by a loop return and returning over the first loop portion, the second loop portion containing a pull tab opposing said loop return and extending beyond said surface,
wherein the cover layer comprises a cleaning portion arranged to clean the skin region when the cover layer is pulled from the adhesive layer, and
wherein the cleaning portion comprises at least one of: an abrasive and an absorbent.
15. (Currently Amended) A method of affixing a skin-mountable device to a skin region, the method comprising: 
positioning the skin-mountable device on the skin region, wherein the skin mountable device comprises a surface comprising: an adhesive layer for adhering the device to a skin region; and a removable non-adhesive cover layer shaped as a loop having a first loop portion covering the entire adhesive layer and a second loop portion connected to the first loop portion by a loop return and returning over the first loop portion, the second loop portion , wherein the cover layer comprises a cleaning portion arranged to clean the skin region when the cover layer is pulled from the adhesive layer, wherein the cleaning portion comprises at least one of: an abrasive and an absorbent;
pulling the pull tab of the cover layer to remove the cover layer from in between the adhesive layer and the skin region; and 
pressing the skin-mountable device onto the skin region to adhere the skin-mountable device to the skin region with the adhesive layer.
Allowable Subject Matter
Claims 1-4, 8-13 and 15-24 are allowed and have been renumbered to claims 1-20 respectively. See Office action of 10/05/2021 for reasons for allowance which are applicable to the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793